DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In claim 1, line 1 the limitation “when used” is unclear because it is not known how it is used.
In claim 1, line 5 the limitation “in operation” is unclear because it is not known what operation the applicant is referring to.
In claims 1, 7, 10, and 12 it is unclear if the “can be” language positively limits the structure of the claimed apparatus.


Regarding claims 1, 5, 6, 7, 8, 9, 11, 14, 15, 16, 17 the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 4 and 18, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim limitation “by means of which” in claim 1, line 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “by means of the control” in claim 10, lines 2-4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “by means of the control” in claim 12, line 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	With respect to claim 18, it is unclear what the applicant means by “retrofit kit” and what it includes.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vogt et al. (US 2011/0000899A1) (hereafter Vogt).	
With respect to claim 1, Vogt teaches a welding device positioning arrangement with which, when used in a welding device (the underlined portion is intended use) a first component can be pressed against a second component with a force, the welding device positioning arrangement comprising the following features: a. a static first section (11) and a second section movable (12) relative to the static first section, wherein in operation the first component can be pressed against the second component by the second section, b. at least one drive system (10) connected at a first end to the first section and at a second end to the second section, and c. at least one elastic guiding system (13) by means of which the first section and the second section are connected to each other, wherein d. the first section and the second section are movable relative to each other along only one axis due to the at least one elastic guiding system, so that an axial length of the welding device positioning arrangement can be varied (figures), and e1. the at least one drive system comprises a moving coil drive or e2. the at least one drive system comprises a piezo motor, a linear motor, an electromagnetic drive system, a coil system or a drive with field or excitation coil or e3. the at least one drive system comprises a rotatory motor which comprises mechanical losses which are less than a force with which, in operation, the first component can be pressed against the second component, wherein the force is .ltoreq.1 kN, preferably .ltoreq.500 N and particularly preferably .ltoreq.250 N (paragraphs 11, 21, 28, and 32).
With respect to claim 2, Vogt teaches at least three drive systems (paragraph 28).
With respect to claim 3, Vogt teaches in which the at least one guiding system comprises at least one centering spider or a plurality of springs (paragraphs 11, 21, and 24). 
With respect to claim 4, Vogt teaches in which the at least one guiding system comprises a first plate and a second plate, wherein the first plate and the second plate are 
With respect to claim 5, Vogt teaches at least two guiding systems (13A-C), preferably at least three and further preferably at least four guiding systems. 
With respect to claim 6, Vogt teaches at least two guiding systems (13A-C), preferably at least three and further preferably at least four guiding systems.
With respect to claim 7, since the structure of Vogt is movable it is the examiner’s position that the position can be intrinsically varied in a range of ≤ 200mm.
 
Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (US 5,780,943) (hereafter Ono).
With respect to claim 1, Ono teaches a welding device positioning arrangement (figure 4) with which, when used in a welding device, a first component can be pressed against a second component with a force, the welding device positioning arrangement (figure 4) comprising the following features: a. a static first section (20) and a second section movable (22) relative to the static first section, wherein in operation the first component can be pressed against the second component by the second section (figure 5), b. at least one drive system (36a-c) connected at a first end to the first section and at a second end to the second section, and c. at least one elastic guiding system (32a-d) by means of which the first section and the second section are connected to each other (figure 5), wherein d. the first section and the second section are movable relative to each other along only one axis due to the at least one elastic guiding system, so that an axial length of the welding device positioning arrangement can be varied (column 5, lines 34-51), and e1. the at least one drive system comprises a moving coil drive (column 5, lines 34-51) or e2. the at least one drive system comprises a piezo motor, a linear motor, an electromagnetic drive system (column 3, line 57-column 4, line 7), a coil system 
	With respect to claim 2, Ono teaches at least three drive systems (figure 6 shows 3 magnet systems).
With respect to claim 4, Ono teaches in which the at least one guiding system comprises a first plate and a second plate, wherein the first plate and the second plate are connected to each other at a first axial end (figures), in particular via a distance element, and the first plate is connected to the first section at a second axial end, and the second plate is connected to the second section at a second axial end. 
With respect to claim 5, Ono teaches at least two guiding systems (32a-d), preferably at least three and further preferably at least four guiding systems. 
With respect to claim 6, Ono teaches at least two guiding systems (32a-d), preferably at least three and further preferably at least four guiding systems. 
With respect to claim 7, since the structure of Ono is movable it is the examiner’s position that the position can be intrinsically varied in a range of ≤ 200mm.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt.
With respect to claims 8-9, it is the examiner’s position that it would have been obvious to create an operational tolerance of the movement of the structure of Vogt for the life of the device to a maximum of 1 mm in order to ensure positional accuracy during processing.




Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono.
With respect to claims 8-9, it is the examiner’s position that it would have been obvious to create an operational tolerance of the movement of the structure of Ono for the life of the device to a maximum of 1 mm in order to ensure positional accuracy during processing.

Allowable Subject Matter
Claims 10-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/KILEY S STONER/            Primary Examiner, Art Unit 1735